DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 42 are amended.  Claims 2, 4-6, 9, 11-13, 18-19, 21-22, 24, 27-28, 30-41, and 43-45 are cancelled.

Response to Amendment
	The amendments filed on 16 Sep. 2022 have been entered.
The declaration under 37 CFR 1.132 filed 16 Sep. 2022 is sufficient to overcome the rejection of claims based upon Balandeh et al. (J. Elecrochem. Soc.; published 14 Jul. 2017).

Response to Arguments
	The rejection of claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, and 29 under 35 USC 103 as being unpatentable over Balandeh et al. (J. Electrochem. Soc.; published 14 Jul. 2017), in view of Yoshida et al. (Chem. Rev.; published 27 Oct. 2017) is withdrawn.
	The rejection of claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 under 35 USC 103 as being unpatentable over Balandeh et al. (J. Electrochem. Soc.; published 14 Jul. 2017), in view of Yoshida et al. (Chem. Rev.; published 27 Oct. 2017), in further view of Jorissen et al. (Electrochemica Acta; published 1996) is withdrawn.
	The rejection of claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 under 35 USC 103 as being unpatentable over Fuchigami et al. (Chem. Commun.; published 2011), in view of Yoshida et al. (Chem. Rev.; published 2017), Reischl et al. (J. Radioanal. Nucl. Chem.; published 2002) and Jorissen et al. (Electrochemica Acta; published 1996) is withdrawn.
	In view of Applicants amendments, the rejection of claim 42 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 16 is dependent to clam 1 and requires a step of discontinuing electrochemical oxidation prior to adding the fluorinated nucleophile to the carbocation.  However, step (ii) in claim 1 has been amended to require subsequently adding a fluorinated nucleophile to the carbocation.  Consequently claim 1 as amended already requires discontinuing electrochemical oxidation prior to adding the fluorinated nucleophile to the carbocation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebedev et al. (PLoS ONE; published 2 May 2017; see attached 892), in view of Yoshida et al. (Chem. Rev. published 27 Oct. 2017).

	Lebedev et al. teach radiochemistry on electrodes: synthesis of an 18F-labeled and in vivo stable COX-2 inhibitor (see title).  Lebedev et al. teach having prepared 18F-1 a radiolabeled version of COX-2 inhibitor 1 using the electrochemical radiofluorination approach 
    PNG
    media_image1.png
    264
    1393
    media_image1.png
    Greyscale
 (comprises a saturated CF3 carbon).  Up to 5 mCi of final purified product was obtained using this procedure (see pgs 6-7).  Lebedev et al. teach that [18F]fluoride in target water was pushed through a cartridge containing anion exchange resin. 4 mL solution of precursor, Bu4NClO4 (acid is the tetrabulammonium perchlorate and base is its conjugate base) and Et4NF (TBAF) in dry MeCN was pushed through the MP1 cartridge and directed into the reactor. (Fluorinated nucleophile comprise tetrabutylammonium fluoride). The use of a fluoride salt is primarily dictated by the need for an electrochemically inert anion capable of replacing fluoride on anion exchange cartridge.  The added carrier is not a prerequisite.  Electrolysis and concurrent radiofluorination was conducted for 70 min.  The entire process takes approximately 4 h (see pg. 5).  Reads on a method of producing a fluorinated organic compound wherein the performing the electrochemical oxidation in liquid medium comprises a mixture comprising an organic compound (precursor compound), an organic solvent (MeCN), Bu4NClO4 (acid and its conjugate base) wherein the organic compound, the acid and base are present in an amount effective to stabilize the carbocation within the organic compound. (Carbocation forms part of a heteroaromatic ring). The mechanism involves 4 distinct steps including electrochemical oxidation (see pg. 10).  Lebedev et al. teach investigating the use of alternative quaternary ammonium and phosphonium salts of non-nucleophilic anions, polar and solvating solvents and reducing cation reactivity through cold temperature electrolysis and stabilized cation pools).  	Lebedev et al. do not disclose the steps of (i) performing electrochemical oxidation on an organic compound thereby forming a carbocation with the organic compound and (ii) subsequently adding a fluorinated nucleophile to the carbocation wherein the carbocation is in molar excess relative to the fluorinated molecule.  Lebevev et al. do not teach that the molar ration of the organic solvent to the acid is from about 0.8:1 to about 3:1. Lebedev et al. do not teach an organic solvent that is trifluoroethanol.  Lebedev et al. do not teach an electrochemical apparatus comprising a cathode chamber, an anode chamber, a carbocation within an organic compound wherein the anode and cathode are separated by a exchange membrane.  Lebedev et al. do not teach the nucleophile is a no carrier added nucleophile.  
Yoshida et al. teach electrogenerated cationic reactive intermediates: the pool method and further advances (see title).  Yoshida et al. teach that there are two ways to use reactive intermediates for chemical reactions: (1) generation in the presence of a reaction partner, and (2) generation in the absence of a reaction partner with accumulation in solution as a pool followed by reaction with a subsequently added reaction partner (see abstract).  Yoshida et al. teach that low temperature, such as -78oC, electrolysis is beneficial from the viewpoint of generating and accumulating unstable reactive intermediates (see pg. 4703).  Yoshida et al. teach that the second approach is more flexible and versatile.  This leads to ease integration of reactions using electrogenerated reactive intermediates (see pg. 4703).  Yoshida et al. teach the typical undivided cell for low-temperature electrolysis 
    PNG
    media_image2.png
    460
    557
    media_image2.png
    Greyscale
 (see scheme 2).  This apparatus contains a multichamber electrochemical cells wherein the anode and cathode are separated by cation exchange membrane or anion exchange membrane (4G glass filter separator).  Yoshida et al. teach ion exchange membranes as solid polymer electrolytes in electro-organic syntheses without supporting electrolytes (see ref. 25; pg. 4703) Yoshida et al. teach that the cation pool method using low temperature electrochemical oxidation provides a solution to this problem.  Usually electrolysis is carried out at low temperatures such as -78oC.  In the next step, a nucleophile is added to obtain the final product.  Therefore, nucleophiles that have oxidation potentials lower than those of the precursors of the cations can be used as reaction partners (see pg. 4705).  Yoshida et al. teach the cation pool method (see pg. 4709).  Yoshida et al. teach that thionium ions (R2C=S+R’ cations) behave as carbenium ions stabilized by neighboring sulfur atom.  Nucleophiles usually attack the carbon.  Thionium ions can be generated and accumulated in solution by the indirect cation pool method (see pg. 4721).  This serves as a useful method for introducing fluorine into organic molecules (see pg. 4722).  Yoshida et al. teach the generation of glycosyl cations from β-tetra-O-methyl-1-phenylthioglycoside (comprises a saturated carbon) by cation pool method (see pg 4711, scheme 32).  Heating the alkoxyphosphonium tetrafluoroborate gave alkyl fluoride.  A fluorine atom derived from BF4- attacks the carbon through an SN2 reaction (see pg. 4718; scheme 61).  Yoshida et al. teach that phenyliodine(III)-bis(trifluoroethoxide) (PIFE) can be synthesized by anodic oxidation of iodobenzene in LiClO4/2,2,2-trifluoroethanol under constant current electrolysis (see pg. 4723).  Yoshida et al. teach tetrabutylammonium tetrafluoroborate (see for example schemes 25 and 32).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lebedev et al. (electrochemical fluorination of celecoxib) by first performing electrochemical oxidation of an organic compound like celecoxib or β-tetra-O-methyl-1-phenylthioglycoside, optionally and beneficially at -78oC, thereby forming a carbocation within the compound; and subsequently adding a fluorinated nucleophile to the carbocation wherein carbocation is in molar excess relative to the fluorinated nucleophile thereby forming the 18F-1 and optionally electrochemical oxidation is discontinued prior to adding the fluorinated nucleophile to the carbocation, as taught by Lebedev et al. and Yoshida et al. because it would been expected to advantageously enable increased specific radioactivity and a radiofluorination method that is flexible and versatile.  The molar ratio of organic solvent to acid is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a molar ratio from about 0.8:1 to 3:1 through routine experimentation in order to arrive at an optimal electrolyte concentration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Lebedev et al. by substituting the MeCN solvent with trifluoroethanol as taught by Yoshida et al. because it would have been expected to advantageously provide an equivalent solvent suitable for performing electrochemical oxidation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Lebedev et al. so that the nucleophile is a no carrier added nucleophile like [18F]TBAF as taught by Lebedev et al. because it would have been expected to advantageously enable increased specific radioactivity.  There would have been a reasonable expectation of success because Lebedev et al. teach that added carrier is not a prerequisite for the electrochemical reaction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the electrolytic apparatus of Lebedev et al. so that the apparatus comprises a cathode chamber, an anode chamber, a carbocation within an organic compound and a fluorinated nucleophile wherein the anode and cathode are separated by a cation or anion exchange membrane as taught by Yoshida et al. because it would have been expected to advantageously enable electrochemical radiofluorination by the cation pool method and the addition of non-participated solid supporting electrolytes in an organic solvent.  

Claim(s) 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (Appl. Radiat. Isot.; published 2014; see IDS filed on 12 Nov. 2020), in view of Yoshida et al. (Chem. Rev. published 27 Oct. 2017) and Sadeghi et al. (WO 2014/183130 A1; published 13 Nov. 2014; see attached 892).

	He et al. teach electrochemical nucleophilic synthesis of di-tert-butyl-(4-[18F]fluoro-1,2-phenylene)-dicarbonate (comprises a saturated carbon; substituted aromatic) (see title).  He et al. teach that the electrochemical fluorination method has several advantages.  The fluorine source is from the free fluoride ion in solution and may be used without modification (see pg. 53).  He et al. teach electrochemical experiments.  The undivided cell was combined with a [18F]fluoride ion delivery line.  The radioactivity was trapped on a MP-1 anion exchange resin by passing the above solution through.  Majority of the water on the resin was removed by washing with 10 mL of anhydrous MeCN and drying with ultrapure Ar for 5 min.  Then [18F]fluoride was eluted out from the column with Et3N.3HF in different concentrations (see pg. 53).  He et al. teach that supporting electrolytes (NBu4ClO4 and (NBu4PF6) (acid is the tetrabulammonium perchlorate and base is its conjugate base) were added and electrolysis was conducted as before.  Table 1 shows that radiofluorination was nearly doubled by lowering the T from 25oC to 0oC (see pg. 55, table 1).  All experiments in this paper were carried out with EtN.3HF as the fluoride source.  Achievement of region specific electrochemical nucleophilic radiofluorination of aromatic moieties in a carrier free system should further expand the applicability of the method and enable the production of PET probes with high specific activity. This reads on a method of producing a fluorinated organic compound comprising performing electrochemical oxidation in a liquid medium comprising  an organic compound, a solvent, an acid and a base wherein the organic compound, the acid and base are present in amount to stabilize the carbocation within the organic compound.  
He et al. do not disclose the steps of (i) performing electrochemical oxidation on an organic compound thereby forming a carbocation with the organic compound and (ii) subsequently adding a fluorinated nucleophile to the carbocation wherein the carbocation is in molar excess relative to the fluorinated molecule.  He et al. do not teach that the molar ration of the organic solvent to the acid is from about 0.8:1 to about 3:1.  He et al. do not teach an organic solvent that is trifluoroethanol.  He et al. do not teach an electrochemical apparatus comprising a cathode chamber, an anode chamber, a carbocation within an organic compound wherein the anode and cathode are separated by a exchange membrane.  He et al. do not teach the nucleophile is a no carrier added nucleophile such as TBAF.  
	Yoshida et al. teach as discussed above.
	Sadeghi et al. teach the synthesis of fluorinated radiopharmaceuticals via electrochemical fluorination (see title).  Sadeghi et al. teach that the electorchemical fluoridation can occur with fluorine sources such as TBAF (see [0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al. (electrochemical fluorination of di-tert-buty-(4-(tert-butyl)-1,2-phenylene)-dicarbonate) by first performing electrochemical oxidation of the celecoxib, optionally and beneficially at -78oC, thereby forming a carbocation within the compound; and subsequently adding a fluorinated nucleophile to the carbocation wherein carbocation is in molar excess relative to the fluorinated nucleophile thereby forming the 18F-1 and optionally electrochemical oxidation is discontinued prior to adding the fluorinated nucleophile to the carbocation, as taught by He et al. and Yoshida et al. because it would been expected to advantageously enable increased specific radioactivity and a radiofluorination method that is flexible and versatile.  The molar ratio of organic solvent to acid is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a molar ratio from about 0.8:1 to 3:1 through routine experimentation in order to arrive at an optimal electrolyte concentration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al. by substituting the MeCN solvent with trifluoroethanol as taught by Yoshida et al. because it would have been expected to advantageously provide an equivalent solvent suitable for performing electrochemical oxidation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al. so that the nucleophile is a no carrier added nucleophile like [18F]TBAF as taught by Sadeghi et al. because it would have been expected to advantageously enable increased specific radioactivity.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the electrolytic apparatus of He et al. so that the apparatus comprises a cathode chamber, an anode chamber, a carbocation within an organic compound and a fluorinated nucleophile wherein the anode and cathode are separated by a cation or anion exchange membrane as taught by Yoshida et al. because it would have been expected to advantageously enable electrochemical radiofluorination by the cation pool method and the addition of non-participated solid supporting electrolytes in an organic solvent.  

Applicants Arguments
	Applicants assert that the cited prior art fails to teach or suggest the claimed methodology. Fuchigami fails to teach reacting the carbocation and a fluorinated nucleophile wherein the carbocation is in molar excess relative to the fluorinated nucleophile.  Yoshida does not teach reacting a carbocation and fluorinated nucleophile wherein the carbocation is in molar excess relative to the fluorinated molecule.  Yoshida teaches a pool method wherein fluorinated nucleophile is in molar excess of the organic compound that is fluorinated thereby providing a fluorine inefficient electrochemical oxidation method.  Jorissen and Reischl do not remedy the deficiencies of Fuchigami and Yoshida.  Stabilization of cations in the claimed methodology enables reactive cations to efficiently react with fluoride for late stage fluorination and radiochemistry.  [18F]Fluoride is routinely produced in a nanomolar quantities.  Example 1 provides data showing that the claimed method produces a very high chemical yield of 12% when electrochemical oxidation is performed at -20oC and shows that rapid late stage fluorination with the claimed method can minimize losses of 18F-fluoride due to decay.  For the first time a clinically relevant radioactivity quantities of 18F-fluorinated thioethers are produced by electrochemical radiofluorination carried out in the absence of non-radioactive fluorination agents.

Applicant's arguments filed 16 Sep. 2022 have been fully considered but they are not persuasive.  Applicants arguments regarding Fuchigami, Jorissen and Reischl are moot because Fuchigami, Jorissen and Reischl are not being used in any of the above rejections.  Lebedev teaches a method of producing a fluorinated compound by electrochemical fluorination wherein the method comprises performing electrochemical oxidation on an organic compound in the presence of a fluorine nucleophile thereby forming a fluorinated organic compound wherein the electrochemical oxidation is performed in a liquid medium comprising an organic compound, organic solvent and an acid and base are present.  Lebedev teaches that the carbocation within the organic compound should be in molar excess since Lebedev teaches cyclotron produced [18F]fluoride and teaches that added carrier is not a prerequisite and motivates high specific activity.  Lebedev does perform the cation pool method as required by instant steps (i) and (ii) in claim 1 but at pg. 15 Lebedev does teach the cation pool method as advantageous method to increase specific activity.  Consequently, there is a teaching suggestion and motivation in Lebedev alone to produce a fluorinated organic compound by late stage fluorination in high chemical yield using the cation pool method.  Yoshida teaches and makes obvious the steps of (i) performing electrochemical oxidation on an organic compound thereby forming a carbocation within the organic compound and (ii) subsequently adding a fluorinated nucleophile to the carbocation thereby forming fluorinated organic compound.  Lebedev teaches and suggests using [18F]TBAF alone as the fluorinated nucleophile in order to increase specific activity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,597,340 B2, in view of Lebedev et al. (PLoS ONE; published 2 May 2017; see attached 892), and  Yoshida et al. (Chem. Rev. published 27 Oct. 2017). 

	Claims 1-11 of U.S. Patent No. 10,597,340 B2 claim a method of forming an [18F]aryl fluoride compound the comprises the steps of contacting an [18F]fluoride source with an aryl compound comprising a reactive aryl carbon covalently bound to an electron donating leaving group within the electrochemical mixture comprising a solvent and electrolyte and allowing the [18F]fluoride source to react with the reactive aryl ring carbon in the presence of an applied electrical current thereby forming the [18F]aryl fluoride compound of formula (I)
Claims 1-11 of U.S. Patent No. 10,597,340 B2 do not claim the steps of (i) performing electrochemical oxidation on an organic compound thereby forming a carbocation with the organic compound and (ii) subsequently adding a fluorinated nucleophile to the carbocation wherein the carbocation is in molar excess relative to the fluorinated molecule.  Claims 1-11 of U.S. Patent No. 10,597,340 B2 do not claim that the molar ratio of the organic solvent to the acid is from about 0.8:1 to about 3:1.  Claims 1-11 of U.S. Patent No. 10,597,340 B2 do not claim an organic solvent that is trifluoroethanol.  Claims 1-11 of U.S. Patent No. 10,597,340 B2 do not claim an electrochemical apparatus comprising a cathode chamber, an anode chamber, a carbocation within an organic compound wherein the anode and cathode are separated by a exchange membrane.  Claims 1-11 of U.S. Patent No. 10,597,340 B2 do not claim the nucleophile is a no carrier added nucleophile such as TBAF.  
	Lebedev et al. teach as discussed above.
	Yoshida et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-11 of U.S. Patent No. 10,597,340 B2 by first performing electrochemical oxidation on an orgnanic compound like celecoxib or β-tetra-O-methyl-1-phenylthioglycoside, optionally and beneficially at -78oC, thereby forming a carbocation within the compound; and subsequently adding a fluorinated nucleophile to the carbocation wherein carbocation is in molar excess relative to the fluorinated nucleophile thereby forming the 18F-1 and optionally electrochemical oxidation is discontinued prior to adding the fluorinated nucleophile to the carbocation, as taught by Lebedev et al. and Yoshida et al. because it would been expected to advantageously enable increased specific radioactivity and a radiofluorination method that is flexible and versatile.  The molar ratio of organic solvent to acid is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a molar ratio from about 0.8:1 to 3:1 through routine experimentation in order to arrive at an optimal electrolyte concentration.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-11 of U.S. Patent No. 10,597,340 B2 by substituting the MeCN solvent with trifluoroethanol as taught by Yoshida et al. because it would have been expected to advantageously provide an equivalent solvent suitable for performing electrochemical oxidation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-11 of U.S. Patent No. 10,597,340 B2 so that the nucleophile is a no carrier added nucleophile like [18F]TBAF as taught by Lebedev et al. because it would have been expected to advantageously enable increased specific radioactivity.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-11 of U.S. Patent No. 10,597,340 B2 so that the apparatus comprises a cathode chamber, an anode chamber, a carbocation within an organic compound and a fluorinated nucleophile wherein the anode and cathode are separated by a cation or anion exchange membrane as taught by Yoshida et al. because it would have been expected to advantageously enable electrochemical radiofluorination by the cation pool method and the addition of non-participated solid supporting electrolytes in an organic solvent.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 15should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618